DETAILED ACTION
Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered but they are not persuasive.
Applicant argues on page 9 of the Remarks filed August 13, 2021 that, “combining Rons with Lee would not have resulted in the recited apparatus that hangs down from a bed frame such that no part of the bed frame contacts the bottom half of a first plate portion that is pivotally attached to a second plate portion of the apparatus”. Furthermore, applicant argues on page 10 of the Remarks filed August 13, 2021 that, “[it] is impermissible for the examiner to pick and choose the single hinge of Rons, while excluding other essential aspects of Rons that are incompatible with the invention recited by claims 21 and 32”. Similar arguments are presented on pages 13-14 of the Remarks filed August 13, 2021 with regards to the rejection of claim 36. Examiner respectfully disagrees, MPEP 2145 §III states: 					"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981)… and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.")	
In this case, combining the hinged plates teaching of Rons does not involve combining the four-plate structure of Rons or upward orientation of Rons with the apparatus of Lee. Rons teaches in paragraph [0027], “the system 10 allows for a modular bed assembly that can be KSR. Lee in view of Rons suggests combining the prior art headboard bracket plates of Lee according to the known hinge connection method of Rons to predictably result in a headboard bracket which hangs down from a bed frame such that no part of the bed frame contacts the bottom half of a first plate portion that is pivotally attached to a second plate portion of the apparatus and contacts no part of the bed frame other than the upper and outer side edge bars.
Applicant argues on page 9 of the Remarks filed August 13, 2021 that, “there would have been no apparent reason or motivation to combine and modify the teachings of Rons and Lee in the precise manner required to result in pivotally attached hanging plates whose bottom halves do not contact the bed frame”. Similar arguments are presented on pages 13-14 of the Remarks filed August 13, 2021 with regards to the rejection of claim 36. Examiner respectfully disagrees, MPEP 2144 §II states:
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.
In this case, Rons teaches in paragraph [0027], “the system 10 allows for a modular bed assembly that can be shipped in an efficient manner by using brackets that fold down to a very thin profile”. Therefore, there would be an advantage in the shipping efficiencies of Lee were the plates of Lee to be foldable in the manner of Rons. Furthermore, the modification would be no more than combining the headboard bracket plates of Lee according to the hinge connection method of Rons with a predictable result, as in KSR. The predictable result would be a headboard bracket which hangs down from a bed frame such that no part of the bed frame contacts the bottom half of a first plate portion that is pivotally attached to a second plate portion of the apparatus and contacts no part of the bed frame other than the upper and outer side edge bars.
Applicant argues on page 11 of the Remarks filed August 13, 2021 that, “[claim] 24 cannot be rejected over a combination of Lee and Rons because the teachings of Rons are incompatible with the recited apparatus that no part of the bed frame other than the upper and outer side edge bars”. Examiner respectfully disagrees, MPEP 2144 §IV states:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually…  "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
In this case, the rejection is based on a combination of Lee and Rons and not the teachings of Rons individually. The combined teachings of Lee and Rons would have suggested to a person having ordinary skill in the art that the plates of Lee could be modified to be foldable, as in Rons, such that Lee is given the same advantage of Rons (to be compacted to a thin profile for efficient shipping). 
Applicant argues on page 12 of the Remarks filed August 13, 2021 that, “neither Lee nor Rons teaches the recited pivotally attached planar portions that hang down from the bed frame such that no part of the bed frame other than the edge bar contacts the edge attachment”. Examiner respectfully disagrees, MPEP 2144 §IV states:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually…  "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
In this case, the rejection is based on a combination of Lee and Rons and not the teachings of Lee or Rons individually. In view of Rons, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to connect the first planar metal plate portion and the second planar metal plate portion of Lee with a hinge along the connecting edge, as in Rons, because using brackets that fold down to a thin profile are inexpensive to ship (Rons [0027]). As a result, Lee in view of Rons teaches pivotally attached planar portions that hang down from the bed frame such that no part of the bed frame other than the edge bar contacts the edge attachment.
Applicant argues on pages 15-16 of the Remarks filed August 13, 2021 that, “Tyler relates to a vehicle door that has nothing to do with an edge attachment for a bed frame”. Examiner respectfully disagrees, MPEP 2141.01(a) states:
§I. In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). " This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325
§IV. "In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist."
In this case, Tyler is reasonably pertinent to the problem faced by the inventor. The instant specification identifies the problem in paragraph [0139], “The pin 179 slides through both the first portion 164 and the second portion 165 of the second hinge 157 and is secured using the nut 180”, and paragraph [0147], “The pin 179 is inserted through the first and second portions of the second hinge and is secured by the nut 180, creating the second hinge 157.”. The nut is used to secure the pin for the hinge. Likewise, Tyler teaches in column 1, lines 28-37, “A problem with this type of removable hinge pin is that special tools are needed to install the push-nut or to remove it. Since the hinge pin may need to be installed or removed at various points in the vehicle assembly process, multiple sets of these special tools are needed. It is an object of this invention to provide an improved vehicle door hinge assembly having a removable hinge pin with a threaded tip or end that screws into a nut affixed about the hole in one leg of the outer bracket of the vehicle hinge assembly.” Therefore, Tyler is reasonably 
Claims 22-31, 33, 34 and 37-40 are argued with similar remarks and, therefore, stand or fall with the rejection of claims 21, 32, 35 and 36.
Claim Objections
Claim 24 is objected to because of the following informalities:  line 7 “contacts apparatus” should be - - contacts the apparatus - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21-33 and 36-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. Patent No. 8,316,485 – herein referred to as Lee) in view of Rons (U.S. Pub. No. 2020/0149573).
Regarding claim 21, Lee teaches in Figure 4 and claims 1-21 an apparatus (21) comprising: a first planar metal plate portion (“first planar metal plate portion”) that has a first slot (22); a second planar metal plate portion (“second planar metal plate portion”), wherein a first portion of the first planar metal plate portion adjoins the second planar metal plate portion at a connecting edge (“corner edge”); a first lip (“first lip”) that meets the first planar 
Regarding claim 22, Lee in view of Rons teaches the apparatus of claim 21. Additionally, Rons teaches in Figures 1-6 and paragraph [0020] wherein the first portion of the hinge includes a first curved section and a third curved section, wherein the second portion of the hinge includes a second curved section and a fourth curved section, and wherein the second curved section is disposed between the first curved section and the third curved section (“conventional hinges 34 including knuckles positioned on the associated quadrants and hinge pins connecting knuckles of adjacent quadrants”).  
Regarding claim 23, Lee in view of Rons teaches the apparatus of claim 22. Additionally, Rons teaches in Figures 1-6 and paragraph [0020] wherein a pin passes through the first, second, third and fourth curved sections (“conventional hinges 34 including knuckles positioned on the associated quadrants and hinge pins connecting knuckles of adjacent quadrants”).   
Regarding claim 24, Lee in view of Rons teaches the apparatus of claim 21. Additionally, Lee teaches in Figure 4 and claim 2 wherein the bed frame assembly includes an upper side edge bar and an outer side edge bar, wherein the first lip rests on the upper side edge bar, wherein the second lip rests on the outer side edge bar, wherein the first planar metal plate portion hangs down from the upper side edge bar, and wherein the apparatus is adapted to be 
Regarding claim 25, Lee in view of Rons teaches the apparatus of claim 21. Additionally, Lee teaches in claim 3 wherein the bed frame assembly includes an upper side edge bar and an outer side edge bar, wherein the first planar metal plate portion is screwed into and hangs down from the upper side edge bar, and wherein the second planar metal plate portion is screwed into and hangs down from the outer side edge bar.  
Regarding claim 26, Lee in view of Rons teaches the apparatus of claim 21. Additionally, Lee teaches in claim 13 further comprising: a headboard (24) of a bed, wherein the headboard is attached to the first planar metal plate portion.  
Regarding claim 27, Lee in view of Rons teaches the apparatus of claim 26. Additionally, Lee teaches in claim 13 wherein the headboard includes a tongue that slips into the first slot of the first planar metal plate portion.  
Regarding claim 28, Lee in view of Rons teaches the apparatus of claim 21. Additionally, Lee teaches in claim 4 wherein the first planar metal plate portion includes a second slot, and wherein the second slot is oriented parallel to the first slot.  
Regarding claim 29, Lee in view of Rons teaches the apparatus of claim 21. Additionally, Lee teaches in claim 6 wherein the first descending edge is straight and descends diagonally down from the upper edge of the first planar metal plate portion.  
Regarding claim 30, Lee in view of Rons teaches the apparatus of claim 21. Additionally, Lee teaches in claim 7 wherein the first planar metal plate portion has a length along the hinged edge of less than fourteen inches.  
Regarding claim 31, Lee in view of Rons teaches the apparatus of claim 21. Additionally, Lee teaches in claim 9 wherein the first lip is a means for hanging the apparatus from a side edge bar of a folding bed frame.  
Regarding claim 32, Lee teaches in Figure 4 and claims 1-21 an apparatus (21) comprising: a first planar metal plate portion (“first planar metal plate portion”) that has a slot (22); a second planar metal plate portion (“second metal plate portion”); wherein the first planar metal plate portion is attached to the second planar metal plate portion at a connecting edge (“corner edge”); a first lip (“first lip”) that meets the first planar metal plate portion at an upper edge of the first planar metal plate portion, wherein the upper edge of the first planar metal plate portion is perpendicular to the connecting edge, and wherein a bottom half of the first planar metal plate portion is opposite the upper edge of-4-Inventor: Youn Jae LeeSerial No.: 16/256,168Filing Date: January 24, 2019Docket No.: ZIN-008-1 P-1 P-1 P-2P the first planar metal plate portion; and a second lip (“second lip”) that meets the second planar metal plate portion at an upper edge of the second planar metal plate portion, wherein the upper edge of the second planar metal plate portion is perpendicular to the connecting edge, wherein the first planar metal plate portion has a first descending edge (“descending edge”) that is opposite the connecting edge but that is not parallel to the connecting edge, wherein the second planar metal plate portion has a second descending edge (“descending edge”) that is opposite the connecting edge but is not parallel to the connecting edge, wherein the slot is disposed in the bottom half of the first planar metal plate portion and is oriented parallel to the upper edge of the first planar metal plate portion, and wherein the apparatus is adapted to be supported by a bed frame assembly (10) such that the apparatus hangs down from the bed frame assembly and such that no part of the bed frame assembly contacts the bottom half of the first planar 
Regarding claim 33, Lee (Fig 4; claim 1) in view of Rons (Figs. 1, 2, 5), as discussed above, teaches the apparatus of claim 32, wherein the first planar metal plate portion is oriented perpendicular to the second planar metal plate portion when the apparatus is supported by the bed frame assembly.  
Regarding claim 36, Lee teaches in Figures 2, 4 and 15, and claims 1-21 an apparatus comprising: a bed frame assembly (10) with a first hinge (20) at its middle axis at which the bed-5-Inventor: Youn Jae LeeSerial No.: 16/256,168Filing Date: January 24, 2019Docket No.: ZIN-008-1 P-1 P-1 P-2P 
Lee does not teach wherein a first planar portion of the edge attachment is pivotally attached to a second planar portion of the edge attachment at a second hinge; wherein the first planar portion is adapted to pivot with respect to the second planar portion when the edge attachment is not attached to both the upper side edge bar and to the outer side edge bar. Rons teaches in Figures 1-6 a headboard bracket comprising first planar portion (26) pivotally attached to a second planar portion (28) at a second hinge (34); wherein the first planar portion is adapted to pivot with respect to the second planar portion when the edge attachment is not attached to a bed frame. In view of Rons, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to connect the first planar metal plate portion and the second planar metal plate portion of Lee with a hinge along the connecting edge, as in Rons, because using brackets that fold down to a thin profile are inexpensive to ship (Rons [0027]).
Regarding claim 37, Lee (Fig. 4; claim 1) in view of Rons (Figs. 1, 2, 5), as discussed above, teaches the apparatus of claim 36, wherein the first planar portion is oriented perpendicular to the second planar portion when the edge attachment is attached to both the upper side edge bar and to the outer side edge bar.  
Regarding claim 38, Lee in view of Rons teaches the apparatus of claim 36. Additionally, Lee teaches in claim 15 wherein the edge attachment has a slot (22) , and wherein a tongue on the headboard fits into the slot in the edge attachment.  
Regarding claim 39, Lee in view of Rons teaches the apparatus of claim 36. Additionally, Lee teaches in claim 16 further comprising: the headboard (24), wherein the headboard is attached to the edge attachment at a location below the upper side edge bar.  
Regarding claim 40, Lee in view of Rons teaches the apparatus of claim 36. Additionally, Lee teaches in claim 15 further comprising: the headboard (24), wherein the headboard has a tongue that slips into a slot (22) in the first planar portion.
Claim(s) 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Rons as applied to claim 1 above, and further in view of Official Notice.
Regarding claim 34, Lee in view of Rons teaches the apparatus of claim 32. Additionally, Lee teaches in Figure 15 further comprising: a packing box (54). Additionally, Rons teaches in paragraph [0027] wherein the first planar metal plate portion is folded over the second planar metal plate portion in the packing box such that the first planar metal plate portion and the second planar metal plate portion are oriented parallel to each other. Neither Lee nor Rons teaches a cardboard packing box. However, the examiner takes Official Notice that packing boxes are commonly cardboard and use of cardboard boxes for packing and shipping is .
Claim(s) 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view of Rons as applied to claim 1 above, and further in view of Tyler, IV et al. (U.S. Patent No. 5,682,646 – herein referred to as Tyler).
Regarding claim 35, Lee in view of Rons teaches the apparatus of claim 32. Lee in view of Rons does not teach further comprising: a nut, wherein the pin is threaded, and wherein the nut is screwed onto the pin. Rons notes in paragraph [0020] that any conventional hinges could be used. Tyler teaches in Figure 3 a hinge comprising a nut (112), wherein the pin (102) is threaded (108), and wherein the nut is screwed onto the pin. In view of Tyler, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select as the hinge pin of Lee in view of Rons a threaded hinge pin with a nut, as in Tyler, to removably secure the hinge pin without the need for special tools (Tyler col. 1, lines 21-37).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        9/30/2021